DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 12/07/2021 has been entered – Claims 1, 13, and 18 are amended and Claims 9-12 and 15-17 are cancelled. Claims 1-8, 13-14, and 18-22 remain pending in this application. 

The rejection of Claims 1-22 under 35 U.S.C. 103 as being unpatentable over Takeda (WO 2012-002221 A1) view of Nakanotani et al. ("Promising Operational Stability…") as previously set forth in the Non-Final Office Action mailed 09/07/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 19-21 of the response dated 12/07/2021 with respect to the rejection of the claims under 25 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 20 of the reply that prior art previously applied in the rejection of the claims under 35 USC § 103 (Takeda and Nakanatoni) are directed to green dopants while the OLED of the present invention is blue. 
Examiner’s Response – In response to Applicant's argument that the references fail to show certain features of Applicant's invention, it is noted that the features blue OLED) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant’s Argument – Applicant argues on Page 21 of the reply that the previously filed declaration provides evidence of unexpected results in light of the teachings of the cited references (Takeda in view of Nakanotani). Applicant points to Examples 3-5 which include devices having a second compound of H-2 or H-3 and Example 6 (which is now a comparative example) which includes a device having a second compound of H-19. 
Examiner’s Response – The Examiner notes that in the new grounds of rejection below (Takeda in view of Lee, Kim, and Lian), the OLED according to Claim 1 includes Kim’s Compound D-74 as a second host compound which is equivalent to the second compound H-1 of the instant application. Comparison must be made between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 13-14, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 1, the instant claim recites a composition comprising “a third compound is represented by one selected from Formulae 3-1 and 3-2” and “a third compound satisfying Condition 1” which renders the claim indefinite as it is unclear if each of the “third compounds” recited are intended to be the same compound or if they can be different compounds. That is to say, does the third compound according to Formulae 3-1 or 3-2 also satisfy Condition 1? For purposes of examination herein, it will be assumed that the third compound according to Formulae 3-1 or 3-2 is the same compound that satisfies Condition 1. 
Additionally, the instant claim recites the limitation “in Formula 2” on Page 5. However, Formula 2 is deleted in the amendment. Therefore, the structures associated with the instant claim are unclear. 
Dependent Claims 2-8, 13-14, and 18-22 are rejected for failing to overcome the deficiencies of the parent Claim 1. 

Regarding Claims 6-8, the instant claims are directed to the composition of Claim 1 and recite the following variables and formulae: A21-A22, X21-X22, R21-R29, and Formulae 20-1 to 20-2. However, said variables and formulae are not recited in the parent Claim 1 as currently presented. Accordingly, the structure(s) associated with a compound according to the instant claims is unclear. 






Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-8, 13-14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (WO 2012-002221 A1), see machine translation referred to herein, in view of Lee (US 2006/0103298 A1), Kim et al. (US 2013/0056720 A1) and Lian et al. (CN 106313924 A), referred to herein as "Lian-CN". A machine translation of Lian is provided with the Office Action and is referred to herein for text citations as “Lian-MT.”
Regarding Claim 1, Takeda teaches a composition (see [0122] & Table 4) comprising a first compound, referred to herein as Compound 6 (see Tables 2 & 4). 

    Formula 1: 
    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
      Takeda Compound 6: 
    PNG
    media_image2.png
    227
    358
    media_image2.png
    Greyscale


As seen from the structure above, Takeda’s Compound 6 meets each of the following limitations of Formula 1 of the instant claim:
the first carbazole substituent of Compound 6, corresponding to A11 of Formula 1, is a group represented by Formula 10-1 (reproduced below) wherein R11a to R11h are each independently hydrogen 
                  Formula 10-1: 
    PNG
    media_image3.png
    198
    325
    media_image3.png
    Greyscale


the second carbazole substituent of Compound 6, corresponding to A12 of Formula 1, is a group represented by Formula 10-2 (reproduced below) wherein R12a to R12h are each independently hydrogen 
                       Formula 10-2: 
    PNG
    media_image4.png
    196
    320
    media_image4.png
    Greyscale

11 of Formula 1,  is a group represented by Formula 11-2 (reproduced below) wherein R13b is a cyano group and wherein R13a and R13c to R13h are each independently hydrogen 
                           Formula 11-2: 
    PNG
    media_image5.png
    261
    234
    media_image5.png
    Greyscale

at least one selected from R11a to R11h, R12a to R12h, R13a to R13h is a cyano group (see –CN group on biphenyl linking group of Compound 6 above corresponding to R13b position of L11)
* and *’ each indicate a binding site to a neighboring atom
Q1 – Q3 are not required to be present in Formula 1

Takeda also teaches an organic light emitting element comprising the composition including Compound 6 in the light emitting layer (see [0052]-[0053]). In the compositions of Table 4, Takeda teaches a composition comprising Compound 6 (see 3rd row with Compound 6 and 1% impurity) and a phosphorescent dopant Ir(ppy)3 (see [0121]). 
Takeda suggests that the light emitting layer may include one or more hosts (see [0059]) and suggests that suitable hosts include compounds of carbazole and/or pyridine, among others, (see [0060]) but Takeda does not explicitly teach a composition for a light emitting layer including both Compound 6 and a second compound according to the instant claim. 
However, in the analogous art of OLEDs, Lee teaches devices including a multi-host system (see Abstract). Specifically, Lee teaches that organic layers comprising hosts based on carbazole such as m-biscarbazolylphenyl (which is substantially similar to Compound 6 of Takeda) have a disadvantage in that they may be easily crystallized by heat which lowers  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. 
Likewise, in the analogous art of compounds for use as a host in the light emitting layer of organic light emitting devices (see Abstract, [0088]-[0089] & [0112]), Kim teaches carbazole based host compounds according to the general chemical formula 1 and suggests that said compounds may fortify electron transport capability of an organic photoelectric device and bring about excellent effects on efficiency and driving voltage as well as provide excellent electrochemical and thermal stability which improves operational life-span of the device (see Abstract & [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the second host in the device of Takeda and Lee above as a compound according to Kim because said compounds are electron transporting compounds as required by Lee. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Likewise, one of ordinary skill in the art would have done so with a reasonable expectation of success in obtaining the benefits of the compound as disclosed by Kim. 

Kim’s Compound D-74 is reproduced below (right) for comparison to Formula 2-11 of the instant claim (left). 

Formula 2-11: 
    PNG
    media_image6.png
    278
    423
    media_image6.png
    Greyscale
   Kim Compound D-74: 
    PNG
    media_image7.png
    384
    359
    media_image7.png
    Greyscale


As seen from the structure above, Kim’s Compound D-74 meets each of the following limitations of Formula 2-11 of the instant claim:
Xa and Xb are each C
Xc is N(Rz) wherein Rz is hydrogen
Rx and Ry are each phenyl groups 
R21f is an unsubstituted C6 aryl group (a phenyl)
a21a to a21g are each 0
b21b to b21e are each 1 & R21b to R21e are each independently hydrogen
L21a-L21g are not required to be present

Takeda in view of Lee and Kim teaches the modified device described above wherein the light emitting layer includes Compounds 6 and D-74 (corresponding to the first and second compound of the instant claim respectively) along with a phosphorescent dopant. Takeda also teaches that the light emitting layer may include a host together with a luminescent material (see [0059] and [0116]) such as a phosphorescent or a fluorescent dopant (see [0059]). However, prior art combination does not explicitly teach a composition comprising and a third fluorescent compound according to the instant Formulae 3-1 or 3-2 that satisfies Condition 1. 
In the analogous art of compositions for the light emitting layer of organic light-emitting diodes (OLEDs), Lian teaches TADF emitters according to the general Formula I (see Lian-MT – Abstract) including compounds C1, C2, C4, and C5 (see Lian-CN – Pgs. 2-4). Lian suggests that it was known in the art before the filing date of the claimed invention that fluorescence materials have good lifetime and lower cost that phosphorescent materials (see Lian-MT – Pg. 1, lines 28-30). Lian also teaches OLEDs including 10wt% TADF emitter (such as C1, C2, C4, and C5 above) in the emission layer (see Lian-MT – Pg. 7, lines 7-9) suggests that their TADF compounds have higher fluorescence quantum efficiencies than traditional fluorescent emitters (see Lian-MT – Pg. 7, lines 33-34). 
Provided the teachings of Lian, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the composition in the light emitting layer of the organic light emitting element taught by Takeda, Lee, and Kim by switching the Ir(ppy)3 phosphorescent emitter with a TADF emitter disclosed by Lian for the benefit of its efficiency and improved cost relative to phosphorescent materials. Likewise, it would have been obvious to an ordinarily skilled artisan to select the dopant concentration as 10 wt% since Lian suggests such a concentration is suitable for the emission layer. Finally, it would have been obvious to an ordinarily skilled artisan to specifically select one of the exemplified compounds according to Lian’s general formula, such as one of C1, C2, C4, and C5, because it would have 
For example, Lian’s C1 is reproduced below (right) for comparison to Formula 3-2 of the instant claim (left). 

Formula 3-2: 
    PNG
    media_image8.png
    139
    139
    media_image8.png
    Greyscale
   Lian Compound C1: 
    PNG
    media_image9.png
    210
    245
    media_image9.png
    Greyscale


As seen from the structure above, Lian’s C1 meets each of the following limitations of Formula 3-2 of the instant claim:
Ra is a group represented by Formula 12-11 (below) wherein in each instance R32b and R32g are each hydrogen

    PNG
    media_image10.png
    120
    208
    media_image10.png
    Greyscale


Lian appears silent with respect to the property wherein the compound C1 satisfies Condition 1, reproduced below. 

Condition 1:
    PNG
    media_image11.png
    182
    716
    media_image11.png
    Greyscale


The instant specification recites that the third compound satisfies Condition 1 (see [0007] and [0022]) and discloses specific examples of the third compound including Compound D-1 which is identical to the TADF emitter C1 disclosed by Lian. Therefore, the property of a compound satisfying Condition 1 is considered to be inherent to the modified device (Takeda in view of Lee, Kim, and Lian), absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference’s disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference structure and composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 2, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1 above. As discussed above, Takeda’s Compound 6 contains one cyano group (see –CN group on biphenyl linking group of Compound 6 above corresponding to R13b position of L11). 

Regarding Claim 3, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1 above. As discussed above, Takeda’s Compound 6 contains two carbazole substituents according to Formulas 10-1 and 10-2 consisting of hydrogen substituents (corresponding to R11a to R11h and R12a to R12h). Likewise, Compound 6’s diphenyl linking group according to Formula 11-2 contains a cyano substituent (corresponding to R13b) and hydrogen substituents (corresponding to R13a and R13c to R13h). 

Regarding Claim 4, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1. Takeda teaches Compound 6, as described above with respect to Formula 1 wherein:
the first carbazole substituent of Compound 6, corresponding to A11 of Formula 1, is a group represented by Formula 10-11 (reproduced below) wherein R11c and R11f are each independently hydrogen 
                         Formula 10-11: 
    PNG
    media_image12.png
    164
    272
    media_image12.png
    Greyscale


the second carbazole substituent of Compound 6, corresponding to A12 of Formula 1, is a group represented by Formula 10-21 (reproduced below) wherein R12c and R12f are each independently hydrogen 
                         Formula 10-21: 
    PNG
    media_image13.png
    167
    269
    media_image13.png
    Greyscale

the biphenyl linking group of Compound 6, corresponding to L11 of Formula 1,  is a group represented by Formula 11-29 (reproduced below) wherein R13f is hydrogen 
                           Formula 11-29: 
    PNG
    media_image14.png
    242
    218
    media_image14.png
    Greyscale


R13a - R13e and R13g - R13h
* and *’ each indicate a binding site to a neighboring atom

Regarding Claim 5, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1 above. Takeda’s Compound 6 is identical to Compound E-1 of the instant claim. 

   Instant E-1: 
    PNG
    media_image15.png
    215
    371
    media_image15.png
    Greyscale
   Takeda Compound 6: 
    PNG
    media_image2.png
    227
    358
    media_image2.png
    Greyscale


Regarding Claims 6-8, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1 above. The variables recited in the instant claims are not present in the structures according to Claim 1 above (namely, the second compound according to Kim’s D-74). 

Regarding Claim 13, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1 above. Kim’s Compound D-74 is identical to Compound H-19 of the instant claim. 

   Instant H-19: 
    PNG
    media_image16.png
    183
    278
    media_image16.png
    Greyscale
    Kim Compound D-74: 
    PNG
    media_image7.png
    384
    359
    media_image7.png
    Greyscale
 

Regarding Claim 14, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1 above wherein the compound C1 of Lian emits delayed fluorescence (see Lian-MT – Abstract).

Regarding Claim 18, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1 above. Lian’s C1 is identical to Compound D-1 of the instant claim. 

Instant D-1: 
    PNG
    media_image17.png
    202
    200
    media_image17.png
    Greyscale
    Lian Compound C1: 
    PNG
    media_image9.png
    210
    245
    media_image9.png
    Greyscale


	Note also that Lian’s compounds C2, C4, and C5 are equivalent to the compounds D-2, D-3, and D-4, respectively. 

Regarding Claim 19, Takeda in view of Lee, Kim, and Lian teaches the composition according to Claim 1 above wherein luminescent material composition does not include a transition metal-containing organometallic compound.  
 
Regarding Claims 20-22, the modified device of Takeda in view of Lee, Kim, and Lian comprises an anode (see Takeda [0116]), a cathode (see Takeda [0116]), and an organic layer, which is a thin film of 30nm (see Takeda [0116]), disposed between the anode and the cathode wherein the second layer includes the modified composition comprising Compound 6, D-74, and C1. The second layer comprises the emitting material C1 and is therefore an emission layer. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789